Citation Nr: 1703012	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-13 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

5.  Entitlement to service connection for a heart disability secondary to hypertension.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to February 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010, March 2016, and August 2016 rating decisions of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  In May 2016, the matter involving service connection for a heart disability was remanded to the Board by the United States Court of Appeals for Veterans Claims (Court) for further action.  These matters are before the Board for the limited purpose of ordering corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Court determined that a notice of disagreement (NOD) filed in May 2010 properly expressed disagreement with an April 2010 denial of service connection for a heart disability, claimed as secondary to hypertension, and remanded that matter to the Board for appropriate action.  The Board notes that a statement of the case (SOC) has not been issued in that matter.  The filing of a notice of disagreement signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In addition, the Board notes that March 2016 and August 2016 rating decisions denied the Veteran's claims of service connection for PTSD and seeking to reopen previously denied claims of service connection for left ear hearing loss, a back disability, a bilateral foot disability, and a bilateral knee disability.  The Veteran has since filed both May 2016 and October 2016 "claims" to reopen these matters.  As such new "claims" were received within a year of the aforementioned decisions previously denying them, the Board liberally interprets them as timely expressions of disagreement with those decisions.  Consequently, pursuant to the ruling in Manlincon, SOCs must also be issued for those issues.

Accordingly, the case is REMANDED for the following action:

Issue appropriate SOCs addressing the following claims: (1) whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss; (2) whether new and material evidence has been received to reopen a claim of service connection for a back disability; (3) whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability; (4) whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability; (5) service connection for a heart disability (as secondary to hypertension); and (6) service connection for PTSD.  The Veteran must be notified of the time window for responding and perfecting his appeal, and be given the opportunity to do so.  If the Veteran properly perfects any appeals in the above matters, they should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




